Citation Nr: 0100931	
Decision Date: 01/12/01    Archive Date: 01/17/01	

DOCKET NO.  95-40 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of shell fragment wound(s) to the abdomen.

2.  Entitlement to an effective date earlier than 
November 28, 1990, for the award of a total disability rating 
based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1995, December 1995, and July 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Portland, Oregon.  

This case was previously before the Board in June 1999, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran does not currently suffer from residuals of 
shell fragment wounds (which is to say, scars) of the abdomen 
which are tender or painful on objective demonstration.

2.  In a rating decision of July 1997, the RO granted service 
connection (and a 30 percent evaluation) for pulmonary 
hypertension (claimed as a heart condition), effective from 
November 28, 1990, the date of receipt of the veteran's claim 
for that condition.

4.  The schedular requirements for a TDIU rating were first 
met as of November 28, 1990.


CONCLUSIONS OF LAW

1.  A compensable evaluation for the service-connected 
residuals (that is, scars) of a shell fragment wound or 
wounds to the abdomen is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 7805 (2000).

2.  An effective date earlier than November 28, 1990, for the 
award of a TDIU rating is not warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.16(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA record of hospitalization covering the period from early 
October to mid-November 1988 reveals that the veteran was 
hospitalized at that time for treatment of post-traumatic 
stress disorder.  During the veteran's hospitalization, he 
was involved in a number of different groups, including 
"grief and mourning" groups, and a "combat" group.  On the 
veteran's first weekend pass, some of the members of his 
group returned, and had been abusing alcohol.  Due to 
previous incidents, these individuals were to be discharged 
from the program.  This resulted in a series of discussions 
among the group, and, as a result, the veteran and other 
members decided to leave the post-traumatic stress disorder 
program.  The veteran discussed his decision with the 
hospital staff, but there was "no way" he would change his 
mind.  As a result, the veteran was given an irregular 
discharge on November 13, 1988.  At the time of discharge, 
the veteran was considered "competent and unemployable."  His 
future employability was felt to depend upon the progress he 
made following discharge.  The pertinent diagnoses noted were 
chronic post-traumatic stress disorder; dysthymia; recurrent 
deep vein thrombosis of the right leg; history of four 
episodic pulmonary embolisms; status post combat wounds of 
the hand, face, abdomen, and leg; status post multiple 
surgeries for removal of shrapnel and associated sinus 
tracts; and hiatal hernia with esophageal reflux.  The 
veteran's highest level of adaptive functioning during the 
past year was described as "fair to poor."

VA radiographic studies of the veteran's abdomen conducted in 
early June 1989 showed no specific findings.  A number of 
small metallic-appearing densities were felt to be "artifacts 
rather than within the patient," and no large metal fragments 
were identified. 

In correspondence received on November 28, 1990, the veteran 
stated that his "heart was falling victim to the wound (he) 
had suffered (in) his right leg."  The veteran further argued 
that the trauma which his right leg had suffered continued to 
cause deep venous thrombosis, including a pulmonary embolism, 
resulting in "enlargement of (his) right ventricle."  

At the time of a period of VA hospitalization in March 1991, 
the veteran's abdomen was soft and nontender, with multiple 
scars.  Additionally noted was a small, 2- by 2-centimeter 
infraumbilical, moderately tender subcutaneous mass, 
consistent with a lipoma.  

In September 1992, a VA medical examination was accomplished.  
At the time of examination, the veteran stated that his "last 
regular work" was in "about 1978," and consisted of police 
work.  Additional history included "several episodes" of 
shrapnel injuries.  On physical examination, the veteran's 
abdomen showed a long scar extending from his right flank "to 
the anterior to the left flank," which was well healed, but 
very tender.  The scar did not "bother" the veteran's back, 
and did not appear to have any orthopedic consequences, 
though the veteran considered it "very bothersome" in his 
abdominal area.  The pertinent diagnosis noted was abdominal 
scar.  

In correspondence from the veteran received in February 1993, 
the veteran stated that he was totally disabled and 
"unemployable," inasmuch as no one would hire someone on 
anticoagulants, who had to "sit with his legs up to prevent 
swelling and discoloration of (his) right leg."

In a private psychodiagnostic evaluation dated in April 1995, 
it was noted that the veteran had been referred as part of 
his application for Social Security benefits.  The pertinent 
diagnoses were chronic post-traumatic stress disorder; 
chronic dysthymia; and mild dementia.  In the opinion of the 
examiner, the veteran exhibited "multiple and severe medical 
and psychological problems" which "clearly precluded him from 
working."

During the course of a Board reconsideration decision in May 
1995, it was noted that the veteran had stated that he was 
"unemployable" as a result of his service-connected 
disabilities.  Inasmuch as the issue of entitlement to a TDIU 
rating was not a part of the veteran's current appeal, that 
issue was referred to the RO for further development.  

In a rating decision of October 1995, the RO granted service 
connection (and a noncompensable evaluation) for shell 
fragment wounds to the veteran's abdomen.

In correspondence of early November 1995, a private 
psychologist wrote that, early the previous month, he had 
conducted a 2 1/2-hour psychological evaluation of the 
veteran.  He additionally commented that he had had the 
opportunity to review extensive medical and psychiatric 
records, including a record of the veteran's hospitalization 
in a VA post-traumatic stress disorder treatment program in 
October 1988.  In the opinion of the examining psychologist, 
the veteran met the DSM-IV diagnostic criteria for post-
traumatic stress disorder.  He additionally was of the 
opinion that the veteran's current symptoms were "basically 
the same as when he was admitted to the VA hospital in 1988," 
and that it was "almost certain" that the veteran had not 
materially improved since that evaluation was performed.  
Reportedly, the veteran's VA psychiatrist had opined that the 
veteran was unemployable on the basis of post-traumatic 
stress disorder.  It was the opinion of the examining 
psychologist that the veteran's current psychological 
condition was "sufficiently severe to render him unable to 
work in a competitive situation on a sustained basis," which 
was to say that the veteran had been "psychologically 
disabled since at least October 1988."

On November 24, 1995, there was received from the veteran VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.

In a rating decision of December 1995, the RO granted an 
increased, which is to say, 50 percent, evaluation for 
service-connected post-traumatic stress disorder.  That same 
rating decision granted entitlement to a TDIU rating 
effective from November 24, 1995, the date of receipt of the 
veteran's claim.  

In correspondence accompanying a VA Form 9 received in 
December 1995, the veteran argued that the rating assigned 
for his service-connected shell fragment wounds to the 
abdomen should be 50 percent, "due to the over 32 separate 
minor and major surgeries to remove small and large pieces of 
metal from (his) abdomen and buttocks."  The veteran 
additionally argued that the effective date assigned his TDIU 
rating was incorrect, and that the correct date of 
unemployability should have been December 18, 1988, the first 
date of a VA medical report which clearly stated that the 
veteran was unemployable at that time.  

In a rating decision of July 1997, it was noted that the 
veteran had filed a claim for service connection for a heart 
condition on November 28, 1990, and that recent VA 
examinations had established service connection for pulmonary 
hypertension (claimed as a heart condition) secondary to the 
veteran's service-connected deep venous thrombosis of the 
right lower extremity.  The veteran's combined service-
connected disability evaluation was determined to be 
70 percent effective November 28, 1990, with the veteran 
meeting the minimum schedular criteria for individual 
unemployability effective that date.  On review of the 
veteran's claims file, it was noted that the veteran had 
contended that he was unemployable due to service-connected 
disabilities prior to and subsequent to November 28, 1990, 
but that the issue of entitlement to individual 
unemployability had not been formally rated until December 1, 
1995.  Resolving reasonable doubt in the veteran's favor, a 
TDIU rating was granted retroactive to November 28, 1990, 
based on combined service-connected disabilities meeting the 
minimum schedular criteria pursuant to the provisions of 
38 C.F.R. § 4.16(a)(2) (2000).

In a VA Report of Contact dated in August 1998, it was noted 
that the veteran was "still not working."

In October 1999, a VA medical examination was accomplished.  
At the time of examination, it was noted that the veteran's 
electronic chart had been reviewed.  The veteran stated that 
he had sustained shrapnel wounds on "at least five occasions" 
while in Vietnam, and engaged in heavy combat.  The veteran 
further stated that, beginning in 1974, while working as a 
policeman and wearing "a heavy gun belt," he had developed 
"irritation of the abdominal wall overlaying areas of 
shrapnel wounds," and that "the persistent rubbing" had 
brought out fragments of shrapnel "with surrounding pus and 
discharge."  Reportedly, the veteran had undergone incision 
and drainage procedures on at least 18 occasions over the 
years in both his abdomen and buttocks.  The veteran 
additionally stated that, over the past four years, he had 
undergone three procedures on his buttocks and one on his 
abdomen.  The veteran stated that he was "unsure" if metal 
fragments were retrieved during those procedures.  
Reportedly, the veteran's most recent surgery had occurred in 
October 1999, at which time he had a right lower quadrant 
lipoma removed.  According to the veteran, he had undergone 
the surgical revision of abdominal scars on three occasions, 
in 1979, 1985, and 1996.  

Review of the veteran's electronic chart showed a history of 
a small bowel obstruction in 1996 which was treated with 
lysis of adhesions.  Additionally noted was an abdominoplasty 
in 1997.  According to the veteran's records, in June 1999, 
he was seen in the Surgery Clinic for a perianal abscess felt 
to be secondary to a shrapnel wound.  This was incised and 
drained, followed by treatment with oral antibiotics.  Also 
noted was a surgical report from October 1999, at which time 
the veteran underwent the surgical revision of a scalp flap, 
and at the same time had a right lower quadrant abdominal 
lipoma removed.  When questioned, the veteran stated that he 
had last worked as a police officer in 1978, but was "fired 
related to problems with the shrapnel wounds."

On physical examination, there were multiple scars on the 
veteran's abdomen, buttock, and thigh areas, as well as 
extensive scarring on the abdominal wall and in the perianal 
area.  Additionally noted was a midline vertical abdominal 
incisional-type of wound, as well as multiple other 
horizontal wounds on the abdomen.  In the opinion of the 
examiner, it was "unclear" specifically which scars were from 
which surgeries on the veteran's abdomen.  The pertinent 
diagnoses noted were extensive shrapnel wounds to the abdomen 
and buttocks during the Vietnam war; extensive scarring on 
the buttocks, thighs, and abdomen which "might" be secondary 
to multiple etiologies, including shrapnel wounds and 
surgical procedures; and thigh and buttock surgery, the 
indications for which were listed in the record as "shrapnel 
wounds and redundant skin secondary to prior obesity."  Noted 
at the time of examination was that, in order to make a 
"definitive diagnosis" of the etiology of each of the 
veteran's scars, it would be important to review the 
veteran's entire surgical record since 1980.  This record was 
not provided at the time of examination.  An additional 
diagnosis noted was that of a right lower quadrant abdominal 
lipoma removed in October 1999.  

In December 1999, the same VA physician who had accomplished 
the veteran's October 1999 VA examination conducted a full 
review of the veteran's chart.  That review yielded the 
following:

IDENTIFYING DATA:  This is a 48-year-old 
gentleman who was in the Army from 1969 
until 1972.  Please see my original 
Compensation and Pension evaluation 
performed on October 19, 1999.  At that 
time, no service medical records or C-
file were made available.  At this time, 
five volumes of C-file are made 
available, and are reviewed in their 
entirety.  

SERVICE MEDICAL RECORD REVIEW:  The 
patient's service medical records are 
reviewed in their entirety.  Contained 
therein is a medical examination report 
dated November 25, 1970, which states 
that the patient, on skin examination, 
had a 3- by 1-centimeter healed scar in 
the right anterior calf area of the leg.  
In addition, there is a form dated 
November 26, 1970, which is partially 
ripped on the right side.  Numbers 33 and 
34 on this form stated that the patient 
was in a tank that hit a land mine.  
Sequelae listed that I could read include 
back strain and smoke injury to the eyes, 
as well as some mention of something to 
the hands.  The remainder of the service 
medical records include medical 
examinations for back strain, 
gastroenteritis, upper respiratory 
infections, sexually transmitted diseases 
and facial acne and dermatitis.  The 
patient suffered from hepatitis and 
intestinal amoebiasis, for which he was 
admitted to the hospital in May 1970.  
Finally, there is a medical examination 
report from November 28, 1972, which I 
believe may be the patient's discharge 
physical.  On skin evaluation, the 
patient was noted to have a fragment 
wound on the right leg with residuals.  
This is the entirety of the patient's 
service medical records, and during my 
review, I could find no mention of 
shrapnel injuries to the abdomen or 
buttocks.  

A review of the patient's history during 
the 1970's is detailed below.  The 
patient was hospitalized with neck pain 
on March 4, 1976, and physical 
examination at that time did not mention 
any scars.  The patient was admitted to 
the hospital from July 14 through 
July 22, 1976, where he suffered a 
pulmonary embolus.  Physical examination 
noted the patient to have exogenous 
obesity, but there is no mention of 
scars.  August 25, 1978, the patient was 
noted to have a right lower quadrant 
abscess which the patient felt was 
secondary to shrapnel fragments.  
Multiple abdominal scars were noted 
during this evaluation.  The patient had 
dense scar tissue removed surgically and 
three pieces of what were described as 
black metallic fragments were removed.  
Part of these were sent for pathologic 
evaluation.  The pathology report notes 
granulating skin with epidermal 
hyperplasia, but no foreign body was 
seen.

The patient was hospitalized on 
December 27, 1978, for a pulmonary 
embolus.  During this time, abdominal 
wall scars and stretch marks were noted, 
including a 1.5-centimeter abscess in the 
left lower quadrant.  

October 1, 1979, the patient had an 
orthopedic evaluation, which noted shell 
fragment wound(s) on the right leg.  The 
orthopedist noted a 7- by 2-centimeter 
irregular scar which was well-healed and 
slightly tender to palpation in the right 
leg only, but there was no mention of 
scars on other parts of the body.  There 
is a Veterans Administration form dated 
June 1978 which was filled out by the 
patient, requesting Compensation and 
Pension evaluation.  At that time, the 
list of disabilities by the patient 
included back injury, hearing loss, right 
leg injury, and problems with his teeth.  
At that time, there was no mention of 
abdominal shrapnel injuries or buttocks 
shrapnel injuries.  

In 1980, the following history is 
obtained from the chart.  On August 29, 
1980, the patient was seen complaining of 
sores on the right abdomen and right 
groin area for three days.  The patient 
complained of shrapnel wounds at the 
time, and these sores were seen on 
physical examination.  X-ray evaluation 
of the skin revealed no foreign bodies.  
The patient was referred to clinic for 
surgical removal.  

On September 11, 1980, the patient was 
seen complaining of a two-year history of 
abscesses and pustules in the lower 
abdomen, which he said were secondary to 
subcutaneous shell fragments.  No foreign 
body was seen on X-ray.  The patient was 
diagnosed with hidradenitis.  
September 23 through 26, 1980, the 
patient was seen at the Long Beach 
Veterans Administration Hospital 
complaining of shrapnel wounds to the 
lower abdomen, and stating he had already 
had foreign body removal on three 
occasions.  The patient was admitted for 
excision of sinus tracts.  Surgery was 
performed on September 24, 1980, and the 
operative report with pathologic 
diagnosis states sinus tract scar and 
skin from the abdomen.  There was no 
foreign body reported.  The patient was 
seen in followup by Plastic Surgery on 
October 14, 1980.  On October 11, 1980, 
the patient was noted to have a wound 
infection of the right lower quadrant, 
3 centimeters, status post recent 
surgery.  

In addition, Volume I of the patient's C-
file contains a Veterans Administration 
form dated June 1978, which was filled 
out by the patient requesting 
Compensation and Pension evaluation.  At 
that time, the patient complained of the 
following listed disabilities:  back 
injury, hearing loss, right leg injury, 
and problems with his teeth.  There were 
no abdominal skin or buttock skin 
problems listed.  

On July 30, 1981, the patient was 
complaining of scars on his abdomen at a 
Compensation and Pension evaluation.  
History states that the shrapnel wounds 
occurred November 27, 1969.  Physical 
examination at that time showed multiple 
right lower quadrant scars.  

Please note:  There is a letter in the 
patient's chart written September 29, 
1987, to the Veterans Administration 
describing his injuries as follows:

1.  On November 26, 1969, the patient 
states that a tank he was in hit a land 
mine and that he sustained back injuries 
and smoke damage to his eyes.  

2.  On June 10, 1970, when working as a 
door gunner on a helicopter, he was hit 
on the leg, arm, stomach, and side, but 
that he recovered from these wounds.

On November 4 through December 10, 1982, 
the patient was hospitalized at the Long 
Beach Veterans Administration complaining 
of abdominal pain and hematochezia off 
and on since 1978.  The patient had an 
extensive workup in 1981 at Los Alamitos 
Hospital for abdominal pain, including 
upper gastrointestinal series, barium 
enema, oral cholecystogram, small bowel 
follow-through X-rays, esophogram, and 
abdominal CT scan, all of which were 
negative.  The patient had an 
esophagogastroduodenoscopy which showed a 
small hiatal hernia and cardioesophageal 
inflammation.  Biliary drainage procedure 
was negative for giardiasis.  The patient 
was discharged on Bentyl and Cimetidine 
after a repeat workup during this 
hospitalization, including upper 
gastrointestinal series, abdominal CT 
scan, ultrasound, upper endoscopy, and 
flexible sigmoidoscopy and barium enema.  
The flexible sigmoidoscopy showed 
internal hemorrhoids and a 3-millimeter 
polyp at 8 centimeters.  Barium enema 
showed a polyp at the rectosigmoid 
junction.  During that hospitalization, 
the patient was noted to have a positive 
PPD and was put on Isoniazid therapy.  He 
had recurrent constipation and nausea 
associated with preparations for 
discharge.  The patient had an exercise 
treadmill test during that 
hospitalization for chest pain, which was 
negative.  The patient also had a workup 
for hematuria at that time.  

From January 10 through February 18, 
1983, the patient was hospitalized 
complaining of chronic abdominal pain, 
and he was admitted for pain management.  
On August 12 through August 21, 1983, the 
patient was admitted with a right lower 
extremity deep venous thrombosis and a 
lower gastrointestinal bleed.  
January 14, 1985, the patient underwent 
incision and drainage of a perirectal 
abscess.  This area was reincised 
February 1, 1985.  During February 12 
through February 15, 1985, the patient 
was admitted for observation of the right 
buttock abscess status post incision and 
drainage performed recently.  On July 26, 
1985, the patient was complaining of 
lower chest pain that he said was 
secondary to shrapnel wounds.  The 
patient had X-rays performed, which were 
negative for shell fragments or any 
metallic fragments.  

There are two pathology reports in the 
chart dated August 26, 1985 and August 
25, 1985.  The first one is from an 
operation performed on August 22, 1985 of 
lipomas removed from the abdomen and 
thigh.  The diagnosis is angiolipoma and 
adipose tissue.  The second one is from 
an operation performed on August 24, 
1985, and shows ill-defined scars, skin, 
subcutaneous tissue from the abdomen and 
cicatrices [?] with mature adipose 
tissue.  September 6, 1985, the patient's 
thigh wound suffered dehiscence and 
abscess formation.  The patient was seen 
and treated for this.  October 23 to 
October 29, 1985, the patient complained 
of constant irritation from abdominal 
shrapnel fragments.  On October 24, 1985, 
the patient underwent a surgical revision 
with excision and scar and multiple 
abdominal cysts and creation of a new 
umbilicus.  Drains were placed during 
this procedure.  On January 23 to January 
28, 1986, the patient underwent a 
Stage II panniculectomy.  The chart 
states the patient had had revision and 
multiple abdominal scars in September 
1985, leaving one low transverse scar 
which was complicated by dog-ear 
formation.  The patient had problems with 
this scar because it was interfering with 
his gun and holster, and he requested 
revision with panniculectomy.  Past 
report from this surgery shows scars and 
foreign body granuloma, but no metallic 
fragments.  On September 12, 1986, the 
patient underwent removal of a suprapubic 
abscess for which pathology report is not 
found in the chart.  Provisional 
diagnosis was foreign body granuloma.  On 
November 14, 1986, the patient was seen 
complaining of painful bowel movements 
and bright red blood per rectum, which 
had been recurrent, he said, since 1983.  
The patient was diagnosed with proctitis 
and treated with Anusol.  

The following history is from 1987.  From 
May 18 to May 22, 1987, the patient was 
admitted to the hospital with aseptic 
meningitis and a history of perirectal 
bleeding.  Flexible sigmoidoscopy at that 
time showed sinus tracts in the 
perirectal area presumably secondary to 
shrapnel.  On July 10, 1987, the patient 
was seen with a perirectal abscess after 
a three-month history of perirectal 
drainage.  The patient was noted to have 
multiple well-healed scars in the groin 
bilaterally.  He was noted to have a left 
perirectal abscess.  July 7, 1987, the 
patient had an anal cutaneous fistula and 
a fistulectomy was presented.  On July 28 
through August 8, 1987, the patient was 
admitted to the hospital with a right 
lower extremity deep venous thrombosis.  

In the late 1980's, March 20, 1988, the 
patient was noted to have a periumbilical 
lesion and there was a question of 
whether or not shrapnel was palpated in 
that wound.  From August 16 through 
August 19, the patient was admitted to 
the hospital with a right leg deep venous 
thrombosis.  From September 27 through 
October 3, 1988, the patient was admitted 
to the hospital for a preoperative 
evaluation of possible gastropexy, but 
the consultant recommended against this 
surgical procedure.  From October 5 
through November 13, 1988, the patient 
had a psychiatric hospitalization for 
post-traumatic stress disorder.  On 
June 6, 1989, the patient had a PA and 
lateral X-ray of his abdomen, which had 
questionable small metallic densities 
seen, but this was felt to be artifact on 
X-ray.  August 10, 1989, the patient had 
excision of superficial abdominal masses.  

From the 1990's, Volumes IV and V and of 
the patient's chart:  On July 16, 1990, 
the patient had a MUGA scan which showed 
a left ventricular ejection fraction of 
40 percent and a severely decreased right 
ventricular ejection fraction of 
11 percent.  On June 19, 1991, the 
patient underwent a CT scan for abdominal 
pain, which was normal except for an IVC 
filter that was seen.  The patient was in 
fact admitted for an IVC bird's nest 
filter on March 4, 1991, and this was 
also in his chart.  

Volume V of the patient's chart had some 
history from 1996 through 1998.  
November 18 to November 22, 1996, the 
patient was admitted to Lincoln City 
Hospital for a suicide attempt, 
rhabdomyolysis and a positive drug screen 
for opiates and amphetamines.  In January 
1997, the patient had a thigh lift 
procedure done and redundant skin was 
removed.  On March 12 to March 15, 1997, 
the patient had a buttock lift and 
abdominoplasty performed secondary to 
multiple abdominal scars and excess skin.  
June 19 to June 25, 1998, the patient was 
admitted with chest pain and had a 
hypercoagulable workup done.  The patient 
was felt to be a Coumadin failure, and 
was started on Enoxaparin at that time.  
The patient also had an anemia workup 
because he was noted to have iron-
deficiency anemia.  He was transfused 
three units of packed red blood cells and 
at that time had a negative colonoscopy.  
He had an esophagogastroduodenoscopy 
performed which showed chronic 
inflammation at the GE junction.  
July 10, 1998, the patient was seen by 
Pulmonary Clinic and was noted to have 
antiphospholipid syndrome with a positive 
anticardiolipin antibody.  The patient 
also had thoracentesis for a new pleural 
effusion. 

The patient's electronic chart was 
reviewed previously, but for completeness 
of his surgical history, I will review it 
at this time.  In 1992, the electronic 
chart does state the patient had a 
vertical banding gastric bypass 
procedure.  In 1994, he had gastroplasty 
with bypass.  In 1996, he had a small 
bowel obstruction that was treated with 
lysis of adhesions.  In October 1998, the 
patient had a take-down of his 
gastroplasty and distal gastric bypass 
because of severe weight loss.  The 
patient left that hospitalization against 
medical advice.  In February 1999, the 
patient had a cosmetic procedure with a 
scalp expander placed in his hairline.  
This was complicated by scalp infection 
and the patient underwent a revision 
October 12, 1999.  At the time of the 
scalp revision in October 1999, the 
patient underwent right lower quadrant 
abdominal mass removal and the pathology 
report shows lipoma.  The patient had a 
perianal abscess incised and drained on 
June 18, 1999.  

This is a complete review of the 
patient's five-volume C-file.  

ASSESSMENT:  Service medical records were 
reviewed in their entirety, and there 
seems to be no mention of shrapnel wounds 
to the abdomen or buttock.  There was 
documented right anterior calf scar, 
however, in 1970, which is also seen 
again in 1972.  The patient's complaints 
related to his abdomen begin in the mid 
to late 1970's.  Despite complaints of 
foreign body irritation, foreign bodies 
have not been documented in any of the 
pathologic reports that I could find in 
the patient's chart.  Certainly, the 
patient has undergone multiple surgical 
procedures, including excision of lipoma, 
excision and drainage multiple abscesses 
and furuncles, excision of perirectal 
abscesses, fistulectomy for anal 
fistulas, and multiple cosmetic 
procedures for scar revisions and for 
obesity.  A differential diagnoses of the 
patient's primary skin condition includes 
shrapnel injury with foreign body 
granuloma formation.  However, this is 
somewhat in question due to a lack of 
history of shrapnel injury to the abdomen 
and buttock in the patient's service 
medical records.  Additional diagnoses 
include furunculosis, chronic abscess 
formation from hidradenitis suppurativa 
or folliculitis.  The patient has had 
multiple gastrointestinal workups without 
findings of inflammatory bowel disease 
which could predispose the patient to 
anal fistulas.  

Analysis

The veteran in this case seeks an increased evaluation for 
his service-connected residuals of a shell fragment wound or 
wounds to the abdomen.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In the 
case at hand, service connection and an initial 
noncompensable evaluation for the veteran's service-connected 
shell fragment wound(s) to the abdomen was granted by a 
rating decision of October 1995.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflected in the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

In the present case, at the time of a VA medical examination 
in October 1999, there were noted multiple scars on the 
veteran's abdomen, and in the buttock and thigh areas.  
Additionally noted was extensive scarring on the abdominal 
wall, as well as a midline vertical abdominal incisional-type 
of wound, and multiple other horizontal wounds on the 
abdomen.  At the time of examination, the veteran received 
pertinent diagnoses of extensive shrapnel wounds to the 
abdomen during the Vietnam war, as well as extensive scarring 
on the abdomen, which might be secondary to multiple 
etiologies, including shrapnel wounds and surgical proce-
dures.  In the opinion of the examiner, in order to make a 
definitive diagnosis of the etiology of the veteran's scars, 
it was important to review the patient's entire surgical 
record since 1980.

Just such a review was conducted by that same VA examiner in 
December 1999.  That review, noted in detail above, showed a 
consistent lack of evidence of shrapnel wounds to any area of 
the veteran's abdomen.  Indeed, a full review of the 
veteran's service medical records was negative for any 
"mention" of shrapnel injuries to the veteran's abdomen.  
While on a number of occasions following the veteran's 
discharge from service, he underwent abdominal surgery for 
various medical problems, pathology reports associated with 
those surgeries consistently failed to document the presence 
of metallic fragments.  While, in the opinion of the 
aforementioned examiner, a "differential diagnosis" of the 
veteran's primary skin condition would have to include 
shrapnel injury with foreign body granuloma formation, this 
was "somewhat in question" due to a lack of history of 
shrapnel injury to the abdomen.

The Board observes that, in order to warrant a compensable 
evaluation for the scars in question, there would, of 
necessity, need to be demonstrated the presence of tenderness 
and/or pain on objective demonstration, or, in the 
alternative, some "limitation of function" of the veteran's 
abdomen.  38 C.F.R. Part 4, Codes 7804, 7805 (2000).  Based 
upon current evidence, it is unclear which, if any, of the 
veteran's abdominal scars are, in fact, the result of shell 
fragment wounds.  In point of fact, the weight of the 
evidence would appear to indicate that the majority, if not 
all of the veteran's abdominal scars are not, in fact, the 
result of shell fragment wounds.  Moreover, as of the time of 
the aforementioned VA examination in October 1999, there was 
no indication that any of the veteran's abdominal scars were 
either tender or painful, or productive of any "limitation of 
function" of the veteran's abdomen.  Under such 
circumstances, the Board is of the opinion that the 
noncompensable evaluation currently in effect is appropriate, 
and that an increased rating is not warranted.

In addition to the above, the veteran in this case seeks an 
effective date earlier than November 28, 1990, for the award 
of a TDIU rating.  In that regard, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 
(2000).

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter, . . . a 
claim for increase[] of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) then "specifically 
provides otherwise" by stating as follows:  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b); see also 38 C.F.R. § 3.400(o)(1), (2) (effective 
date of award of increased rating is earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).

The VA administrative claims process recognizes formal and 
informal claims.  38 C.F.R. § 3.157(b)(1) provides that an 
informal claim for benefits "will" be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding VA medical examination report constituted an 
informal claim for a TDIU rating).  The Court has held that 
if VA does not forward a formal application form to a 
claimant who has presented an informal claim under § 
3.155(a), the one-year period for filing a formal application 
is not triggered, and the "informal claim must be accepted as 
the application for purposes of establishing the effective 
date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2)."  Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992); see also Hamilton v. Brown, 4 Vet. App. 528, 544-45 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
Servello, supra. 

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating.  Thus, because the 
appellant did not meet the minimum criteria of section 
4.16(a) until November 28, 1990, the evidence of his 
unemployability did not reasonably raise a claim under 38 
C.F.R. §§ 3.155(c) and 3.157(b) until this date.  As reported 
above, the RO established this date as the effective date for 
the TDIU rating.  The RO rating decision which held that the 
veteran was entitled to a TDIU rating was made effective from 
November 28, 1990, based on receipt of a claim at that time 
for service connection for a "heart condition."  That same 
rating decision granted service connection for the "heart 
condition" in question, specifically, pulmonary hypertension, 
secondary to the veteran's service-connected deep venous 
thrombosis.  This had the effect of raising the veteran's 
combined evaluation for his service-connected disabilities to 
70 percent effective from November 28, 1990, thereby meeting 
the schedular requirements for a total disability rating as 
of that date.

Thus, the veteran met the requirements for a TDIU rating 
under 38 C.F.R. § 4.16(a) as of November 28, 1990, and the 
evidence of his unemployability reasonably raise a claim 
under 38 C.F.R. §§ 3.155(c) and 3.157(b) as of this date, 
thus establishing the date of claim for the TDIU rating.  

As report above, the Board must generally look to the 
evidence regarding his service-connected disabilities dated 
during the one-year period prior to this claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  However, in this case, inasmuch as the 
veteran first met the criteria for a TDIU rating under 38 
C.F.R. § 4.16(a) as of November 28, 1990, the award of a TDIU 
rating could be effective no earlier than this date, the date 
on which the veteran was considered to have met the schedular 
requirements necessary for such an award.  Accordingly, the 
veteran's claim for an earlier effective date must be denied. 


ORDER

A compensable evaluation for the service-connected residuals 
of a shell fragment wound or wounds to the abdomen is denied.

An effective date earlier than November 28, 1990, for an 
award of a TDIU rating is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

